Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	This Final-rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 09/14/2021.
	Claims 1-15 are amended.
	In light of the amendments, U.S.C 112(f) is respectfully withdrawn.
	New Claim 16 is added.
	Claims 1-16 remain pending. 

Response to Arguments
Argument 1, Applicant argues on pg. 8-9 of Applicant’s Argument/Remarks Made in Amendments filed 09/14/2021 that Help Video Guru does not teach, “when a user selects an operation image displayed with an electronic document, start execution of text selection processing for selecting text data in the electronic document; and when the text data is not included in the electronic document, control so as to display an 
Response to Argument 1, the examiner respectfully disagrees. Help Video Guru teaches from 1:53-1:59 that a navigation pane will grey out arrow keys to prevent a user from selecting text not in a document, or highlight arrow keys in order to enable a user to select text within a document. Thus, the limitation of “when a user selects an operation image displayed with an electronic document, start execution of text selection processing for selecting text data in the electronic document”, is equivalent to how a user selects the non-greyed out arrows and sentence matches for the text “dogs”. The limitation of “when the text data is not included in the electronic document, control so as to display an indication that the execution of the text selection processing is disabled before a-the user selects the operation image to attempt to execute the text selection processing”, is equivalent to how the selection arrows are greyed out for the text “stay” and a user is unable to select sentences with the text “stay”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 6-7, & 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Help Video Guru. (2011, February 3). Navigation Pane and Search Introduction - Microsoft Word 2010. YouTube. https://www.youtube.com/watch?v=oXUKCSYRKgY, hereinafter “Help Video Guru”. 
Claim 1:
Help Video Guru teaches a document processing apparatus, comprising: 
a processor (i.e. it is noted that the Microsoft word program configures the processors of the computer to display the functions) programmed to: 
when a user selects an operation image displayed with an electronic document, start execution of text selection processing for selecting text data in the electronic document (i.e. (1:59) it is noted that a user may user the arrow keys to select sentences in the document containing the text “dogs”);	 and when the text data is not included in the electronic document, control so as to display an indication that the execution of the text selection processing is disabled before a the user selects the operation image to attempt to execute the text selection processing (i.e. (1:53) it is noted that “no matches” is displayed before user attempts to select a sentence containing the word “stay”, thus a user is not able to attempt to execute text selection for a sentence with the word “stay”).  

Claim 2:
(i.e. (1:153) it is noted that the up and down arrows are greyed out and not selectable as there are no matches for the word “stay”).
  
Claim 3:
Help Video Guru teaches the document processing apparatus according to Claim 2, wherein the processor is programmed to:;	 when the text data is not included in the electronic document and when a cursor is moved onto the operation image control so as to display the indication that the execution of the text selection processing is disabled (i.e. (1:59) while it is noted a user may mouse over up and down arrows to transition to a state in which 1 of 4 matches for the word “dogs” are selected, it is understood that a user may also mouse over the greyed out up and down arrows of 1:53 and that the arrows are not selectable).  

Claim 6:
Help Video Guru teaches the document processing apparatus according to Claim 1, wherein the processor is programmed to:	 when the text data is included in a partial area of the electronic document, control so as to display, in a distinguishable manner, the partial area where the text data (i.e. (2:05), it is noted that the text “dogs” is included in the document and is bolded in a box containing sentences with the text dogs, below the grey arrows and text not including the word “dogs” is not bolded).  
Claim 7:
Help Video Guru teaches the document processing apparatus according to Claim 6, wherein the processor is programmed to;	 when a cursor is moved onto the operation image (i.e. (1:59) it is noted a user may mouse over up and down arrows to transition to a state in which 1 of 4 matches for the word “dogs” are selected), control so as to display, in a distinguishable manner, the partial area where the text data is included and the area where the text data is not included (i.e. (2:05), it is noted that the word “dogs” is included in the document and is bolded when included in the sentence containing the text “dogs”, while words in the sentence not the word “dogs” is not bolded).  

Claim 14:
	Claim 14 is the non-transitory computer readable medium claim with similar limitations to claim 1 and is rejected for similar reasons. 

Claim 15:
	Claim 15 is the apparatus claim with similar limitations to claim 1 and is rejected for similar reasons. 

Claim 16:
Help Video Guru teaches the document processing apparatus according to Claim 1, wherein the processor is programmed to: 
when a next page of the electronic document is to be displayed, and when the text data is included in the next page, control so as to display an indication that the execution of the text selection processing is enabled before the user selects the operation image on the next page (i.e. (2:03-2:05) it is noted a user has changed from page 1 to page 11 or the document, in which the text “dogs” is highlighted. It is further noted that the user has not selected the arrows, therefore the indication of highlighted text “dogs” is displayed before the user has selected the arrows of the navigation pane).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Help Vido Guru as applied to claim 4 above, and further in view of HowcastTechGadgets. (2011, September 6). What Is the Find Tool? | Microsoft Excel. YouTube. https://www.youtube.com/watch?v=WQI9ZNsW13o, hereinafter HowcastTechGadgets. 
Claim 4:
Help Video Guru teaches the document processing apparatus according to Claim 1, 
wherein, the processor is programmed to when the text data is not included in the electronic document (i.e. (1:53), it is noted that the word “stay” is not included in the document), 
control so as to display information indicating that the execution of the text selection processing is disabled (i.e. (1:55), it is noted that the up and down selection arrow are greyed out and are not selectable, as no matches for the word “stay” have been found) 
While Help Video Guru teaches to display when text data is not included in the electronic document, Help Video Guru does not explicitly teach wherein 
the information is superposed on an image of the electronic document.  
However, HowcastTechGadgets teaches wherein 
the information (i.e. (1:57-2:00) it is noted that a text box “Mircrosoft Excel cannot find the data you’re searching for” is displayed as the word “johnson” is not located in the spreadsheet) is superposed on the image of the electronic document (i.e. (1:57-2:00) it is noted that a text box “Mircrosoft Excel cannot find the data you’re searching for” is superposed over the current spreadsheet).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the information is superposed on the image of the electronic document, to Help Video Guru text searching with wherein, the information is superposed on the image of the electronic document as taught by HowcastTechGadgets. One would have been motivated to combine HowcastTechGadgets with Help Video Guru and would have had a reasonable expectation of success in order to search for something without actually manually looking for it.

Claim 5:
Help Video Guru and HowcastTechGadgets teach the document processing apparatus according to Claim 4.
(i.e. (1:55), it is noted that the up and down selection arrow are greyed out and are not selectable, as no matches for the word “stay” have been found).
	HowcastTechGadgets further teaches wherein 
the information (i.e. (1:57-2:00) it is noted that a text box “Mircrosoft Excel cannot find the data you’re searching for” is displayed as the word “johnson” is not located in the spreadsheet) is superposed on the image of the electronic document (i.e. (1:57-2:00) it is noted that a text box “Mircrosoft Excel cannot find the data you’re searching for” is superposed over the current spreadsheet).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Help Video Guru as applied to claim 1 above, and further in view of Russell, D. (2015, September 7). Answer: How to search in a scanned document? FIA. https://fia.umd.edu/answer-how-to-search-in-a-scanned-document/, hereinafter “Russel”. 
Claim 8:
Help Video Guru teaches the document processing apparatus according to Claim 1.
Help Video Guru does not explicitly teach
Wherein the processor is programmed to, when a page of the electronic document to be displayed is switched and when the text data is not included in the 
	However Russel teaches
wherein, when a page of the electronic document to be displayed is switched (i.e. para. [Google Docs OCR], it is noted in Fig. 2, that the display of the document is switched to “the first page of the OCR-d PDF” from Fig. 1) and when the text data is not included in the page (i.e. para. [Google Docs OCR], in the above image, you can't even Control-F for the title of the document: there are zero hits for the title), control so as to display the indication that the execution of the text selection processing is disabled (i.e. para. [Google Docs OCR], it is noted that the target string “identifying and describing” is not found in the document title page and “0 of 0” is displayed with text selection arrows greyed out).  	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein, when a page of the electronic document to be displayed is switched and when the text data is not included in the page, the display controller performs the control so as to display the indication that the execution of the text selection processing is disabled, to Help Video Guru-Yoshida’s text searching with wherein, when a page of the electronic document to be displayed is switched and when the text data is not included in the page, the display controller performs the control so as to display the indication that the execution of the text selection processing is disabled as taught by Russel. One would have been motivated to combine Russel with Help Video Guru-Yoshida and would have had a .

Claim 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Help Video Guru as applied to claim 1 above, and further in view of U.S. Patent Publication Application NO. 20050286805 “Yoshida”.
Claim 9:
Help Video Guru teaches the document processing apparatus according to Claim 1,	 wherein the processor is programmed to acquire presence/absence information related to presence or absence of the text data in each page when the electronic document is displayed (i.e. (1:59), it is noted that the navigation pane searches the whole document for the word “stay”)	While Help Video Guru teaches acquiring presence/absence information, Help Video Guru does not explicitly teach 
the document processing apparatus includes a memory that stores the acquired presence/absence information.  
However, Yoshida teaches
the document processing apparatus (i.e. para. [0106], Fig. 2, electronic files obtained as the search result of the file search process are displayed on the display unit 116 as) includes a memory (i.e. para. [0023], Fig. 2, a storage unit, adapted to store the block information generated by the generating unit) that stores the presence/absence information acquired by the acquisition unit (i.e. para. [0136], FIG. 5, the block information comprises a block attribute which indicates the attribute of each block … and the presence/absence of block OCR information ( text data)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a document processing apparatus includes a memory that stores the acquired presence/absence information, to Help Video Guru’s text searching with a document processing apparatus includes a memory that stores the acquired presence/absence information as taught by Yoshida. One would have been motivated to combine Yoshida with Help Video Guru and would have had a reasonable expectation of success as this enables the user to operate objects which are decomposed on the basis of an attribute in the read image (Yoshida, para. [0003]).

Claim 10:
Help Video Guru and Yoshida teach the document processing apparatus according to Claim 9.
Help Video Guru further teaches wherein the processor collectively acquires pieces of the presence/absence information in all pages of the electronic document (i.e. (1:59), is noted that the navigation pane searches the whole document for the word “stay”, and finds “No matches”).  

Claim 12:

Yoshida teaches wherein the processor is programmed to add (i.e. para. [0022], a generating unit, adapted to generate block information including an ID which specifies each of the blocks) the acquired presence/absence information to the electronic document as attribute information (i.e. para. [0136], FIG. 5, the block information comprises a block attribute which indicates the attribute of each block … and the presence/absence of block OCR information (text data)).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Help Video Guru and U.S. Patent Publication Application NO. 20050286805 “Yoshida”, as applied to claim 9 above, and further in view of U.S. Patent Publication Application NO. 20140192210 “Gervautz”.
Claim 11:
Help Video Guru and Yoshida teach the document processing apparatus according to Claim 9.
Help Video Guru and Yoshida do not explicitly teach
 wherein the processor acquires the presence/absence information every time a page to be displayed is switched.  
However, Gervautz teaches
wherein the processor (i.e. Fig. 1, Processor 150) acquires the presence/absence information every time a page to be displayed is switched (i.e. para. [0058], a new text /OCR recognition event in 325 may be triggered whenever the "new" area on the page plane exceeds a threshold area or a percentage of the area on the page plane).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add acquiring the presence/absence information every time a page to be displayed is switched, to Help Video Guru-Yoshida’s text searching with acquiring the presence/absence information every time a page to be displayed is switched as taught by Gervautz. One would have been motivated to combine Gervautz with Help Video Guru-Yoshida and would have had a reasonable expectation of success as the combination enables a broad range of applications that may be able to utilize the output of a text detection and tracking application (Gervautz, para. [0003]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Help Video Guru as applied to claim 1 above, and further in view of U.S. Patent Publication Application NO. 20140337008 “Yoshida”.
Claim 13:
Help Video Guru teaches the document processing apparatus according to Claim 1.
While Help Video Guru teaches presence/absence information related to presence or absence of the text data in each page (i.e. (1:59), is noted that the navigation pane searches the whole document for the word “stay”, and finds “No matches”).
Help Video Guru does not explicitly teach

However, Morimoto teaches, 
wherein presence/absence information related to presence or absence of the text data in each page (i.e. para. [0166], control section 7 checks a text command so as to determine the presence/absence of text data in this PDF file) is added to the electronic document as attribute information (i.e. para. [0088], the transparent text is data for superimposing (or embedding), on (or in) the document image data), and wherein the processor performs control so as to display whether the text data is included in each page of the electronic document by referring to the presence/absence information (i.e. para. [0088-0089], recognized characters and words as text information …. in the case of a PDF file… The translated-word image is text data including (i) a translated text portion having a visible translated text that corresponds to an original text in the document image and (ii) a transparent portion that is a portion other than the translated text portion).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein presence/absence information related to presence or absence of the text data in each page is added to the electronic document as attribute information, to Help Video Guru’s text searching with wherein presence/absence information related to presence or absence of the text data .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171